Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Our Firm Broadview Advisors LLC is a registered investment advisor which focuses on bottom-up fundamental research analysis as a basis for portfolio management. Following our philosophy , we invest in companies that are under-followed by Wall Street. We strive to provide our clients results based upon our diligent effort to understand the companies in which we invest. Located in Milwaukee, Wisconsin, Broadview was founded by partners Richard E. Lane, CFA and Glenn W. Primack in May 2001. Rick has been the portfolio manager for the FMI Focus Fund since its inception in December 1996. Together with Glenn, they continue to manage the fund through a sub-advisory agreement. We offer investment services to accommodate three types of investor. For the retail investor, we manage the FMI Focus Fund. For institutions we provide the option of separate account management.
